Exhibit 10.6

 

COLLATERAL ASSIGNMENT OF COPYRIGHTS

 

COLLATERAL ASSIGNMENT OF COPYRIGHTS, dated as of September 3, 2020
(“Agreement”), between Purple Innovation, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Assignor”), and KeyBank
National Association, as administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”), for the benefit of the
Secured Creditors (as defined in the Security Agreement referred to below):

 

RECITALS:

 

(1) This Agreement is made pursuant to the Credit Agreement, dated as of
September 3, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Assignor (together with its
successors and assigns, the “Borrower”), Purple Innovation, Inc., a Delaware
corporation (“Holdings”), the lenders party thereto (the “Lenders”), and the
Administrative Agent.

 

(2) In connection with the Credit Agreement, the Assignor is a party to a Pledge
and Security Agreement, dated as of September 3, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Assignor, Holdings, the other Grantors party thereto and the
Administrative Agent, pursuant to which the Assignor has granted to the
Administrative Agent, for the benefit of the Secured Creditors, a continuing
security interest in, assignment of and lien on substantially all of its assets,
whether now owned or existing or hereafter acquired or arising.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Assignor hereby covenants and
agrees with the Administrative Agent and the other Secured Creditors as follows:

 

Section 1. Defined Terms. Terms used herein without definition shall have the
respective meanings ascribed thereto in the Security Agreement.

 

Section 2. Assignment and Grant of Security Interest. As security for the prompt
payment and performance of the Secured Obligations, the Assignor hereby assigns,
transfers, conveys and grants to the Administrative Agent, for the benefit of
the Secured Creditors, a security interest in, a general lien upon and/or a
right of set-off against (whether now owned or hereafter acquired by the
Assignor and whether acquired in the United States or elsewhere in the world)
all right, title and interest of the Assignor in and to the following, whether
now existing or hereafter acquired:

 

(i) all copyrights in any work subject to copyright laws of the United States or
any other country, whether as author, assignee, transferee or otherwise
(including, without limitation, those listed on Schedule A hereto);

 

(ii) all registrations and applications for registration of any such copyright
in the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office (including, without limitation, those listed on
Schedule A to this Agreement);

 

(iii) all reissues, continuations, continuations-in-part, extensions and
divisions of any of the foregoing;

 



 

 

 

(iv) all licenses and other agreements relating in whole or in part to any of
the foregoing, including all rights to payments in respect thereof;

 

(v) all rights to sue for past, present or future infringements of any of the
foregoing;

 

(vi) all goodwill related to any of the foregoing;

 

(vii) to the extent not included above, all general intangibles (as such term is
defined in the UCC) of the Assignor related to the foregoing; and

 

(viii) all proceeds of any and all of the foregoing.

 

Section 3. Reference to Separate Security Agreement. This Agreement has been
entered into by the Assignor and the Administrative Agent primarily for
recording purposes as contemplated by the Security Agreement. In the event of
any inconsistency between any of the terms or provisions hereof and the terms
and provisions of such Security Agreement, the terms and provisions of such
Security Agreement shall govern.

 

Section 4. Governing Law. This Agreement and the rights of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New York, without application of the rules regarding conflicts of laws.

 

Section 5. Miscellaneous. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed copy of this Agreement.

 

[Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

      PURPLE INNOVATION, LLC,       as Assignor                 By:          
Name:         Title:           Accepted and acknowledged by:                
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent                 By:      
    Name:         Title:      

 

[Signature Page to Collateral Assignment of Copyrights]

 

 

 

 

Schedule A

to Collateral Assignment of Copyrights

 

CREDIT
PARTY TITLE DATE
FILED COUNTRY STATUS APP. NO. REG. NO. Purple Innovation, LLC Pillow Sculpture
Apr 12, 2019 China Registered 2017Z11L077397   Purple Innovation, LLC PURPLE
GRID LANDING PAGE Apr 23, 2020 United States of America Pending 1-8765723081
TX0008868431 Purple Innovation, LLC Purple KS landing page Apr 23, 2020 United
States of America Pending 1-8765723245 TX0008876449 Purple Innovation, LLC
Purple WB Landing Page Apr 23, 2020 United States of America Pending
1-8765782314 TX0008868434 Purple Innovation, LLC Goldilocks Video Jun 30, 2020
United States of America Registered 1-8980634121 PA252603 Purple Innovation, LLC
About WonderGel. May 22, 2015 United States of America Open   TX0008174016

 

 



 

